DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For the purposes of this examination the inclusion by claim 14 of the language, “magnetic resonance imaging (MRI) system comprising: a … along at least one gradient axis … comprising” is considered an insufficient difference in wording so as to avoid these claims being interpreted as substantial duplicates of one another.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding claim 12,  which recites “the coil system of claim 11.” However, claim 11 has been cancelled which renders this claim indefinite. Please note that for the purposes of this examination, given that prior to its cancellation, claim 11 depended from claim 1 and claim 12 depended from claim 11, “the coil system of claim 11” as currently drafted, will be interpreted as “the coil system of claim 1.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2002/0135369 A1) in view of Kawamoto (US 4,924,186) and Nelson (US 3,443,209).
Regarding claim 1, Joseph discloses a coil system (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings")) for generating a magnetic field (See Joseph: Para. [0004] (discussing that in, "[m]agnetic resonance imaging (MRI) systems … patient is placed in a magnetic field and is subjected to radio-frequency electromagnetic pulses")) within a magnetic resonance imaging (MRI) apparatus (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings")) having an imaging region (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), 
the coil system comprising: a primary coil for generating the magnetic field in the MRI apparatus (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings"), Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"), and Para. [0070] (stating that the, "gradient coil set 270 comprises a multiple winding gradient coil 100 and a multiple winding shielding coil 200")), the primary coil positioned at a first distance from the imaging region and configured to be driven at a first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder)); 
a shield coil positioned at a second distance, that is larger than the first distance, from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)), the shield coil configured to be driven at a second current that is different in magnitude than the first current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")) … ; wherein the shield coil is adapted to reduce the magnetic field generated by the primary coil outside of the shield coil (See Joseph: Para. [0022] (clarifying that the, "cylindrical shielding coil of the present invention provides a canceling magnetic field gradient to cancel an error magnetic field gradient created within the imaging volume by eddy currents generated by a gradient coil in a volume outside of the gradient coil")) when the primary coil is driven at the first current and the shield coil is driven at the second current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")), and therefore substantially what is described by claim 1.
However, Joseph fails to disclose an amplifier [is] electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil, and a current splitter coupled between the amplifier and the coils, the current splitter configured to divide the current from the amplifier into the first current for the primary coil and into the second current for the shield coil.
Nevertheless, Kawamoto teaches an amplifier electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil … to divide the current from the amplifier into the first current for the primary coil and into the second current for the shield coil (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") and Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Figs. 8 (including the associated sections, Ref. Chars. 22, 24, 27, and 29) and 22-23 reproduced below (providing a current splitting node from wave generator 26 going to amplifier 27 and the wave generator 52 wherein the current gets split into two different nodes). Furthermore, Nelson teaches a current splitter coupled between the amplifier and the coils (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 1. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
 
    PNG
    media_image1.png
    512
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    461
    media_image2.png
    Greyscale

Figures 22 and 23 of Kawamoto
Regarding claim 2, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 1 (See above discussion) wherein the first current provided to the primary coil is greater than the second current provided to the shield coil (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 2. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 3, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 2 (See above discussion) wherein the shield coil has a winding density that is designed to approximate a continuous current density distribution when the second current runs therethrough (See Joseph: Paras. [0045] to [0047] (clarifying that the, "reason that the parallel loop shielding coil fails to completely shield the gradient coil is ... [because any] design for the z-gradient shielding coil that uses parallel loops is equivalent to sampling that distribution at a finite number of z values, shown as 160 in FIG. 7. Such finite number of samples can never exactly reproduce the continuous function of z that is required for exact cancellation of fields external to the shielding coil. The present invention provides a shielding coil for exact cancellation of error fields along the z-axis") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 3. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 4, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 3 (See above discussion) wherein the number of windings on the shield coil is increased by a factor that corresponds with a decrease in the second current (See Joseph: Para. [0077] (providing that the, "factor by which the current in the shielding coil is reduced would be exactly equal to the number, N', of such independent windings in the gradient coil. In this case, as explained in Equations 6, 7 A, and 7B, the right hand side of the equations would have an additional factor of N', with the result that the winding density of the shielding coil spirals would be increased, thus giving more effective shielding")), to approximate the continuous current density distribution (See Joseph: Paras. [0045] to [0046] (clarifying that the, "reason that the parallel loop shielding coil fails to completely shield the gradient coil is ... [because any] design for the z-gradient shielding coil that uses parallel loops is equivalent to sampling that distribution at a finite number of z values, shown as 160 in FIG. 7. Such finite number of samples can never exactly reproduce the continuous function of z that is required for exact cancellation of fields external to the shielding coil. [0047] The present invention provides a shielding coil for exact cancellation of error fields along the z-axis")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 4. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 6, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 4 (See above discussion) wherein the primary coil and the shield coil are cylindrical (See Joseph: Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder) and Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)), the primary coil having a first radius, the shield coil having a second radius that is greater than the first radius (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter")), the shield coil positioned coaxially about the primary coil (See Joseph: Para. [0070] (clarifying that the, "multiple winding gradient coil 100 is located coaxially and within the multiple winding shielding coil 200"); Fig. 12 (showing a dashed arrow indicating the alignment of the coils)).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 6. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 7, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 6 (See above discussion) wherein at least one of the primary coil and the shield has two or more coil layers (See Joseph: Para. [0058] (providing for an, "alternative embodiment of the present invention, where the multiple winding shielding coil includes more than one layer. As shown in FIG. 10, a ... first layer of windings 236 may include a plurality of windings ... [and the] second layer of windings 240 may include a plurality of windings")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 7. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 9, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 4 (See above discussion) wherein the primary coil and the shield coil collectively form a gradient coil (See Joseph: Para. [0079] (providing that, "the gradient coil set includes one gradient coil and one shielding coil")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 9. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 12, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 11 (See above discussion) wherein the current splitter is a variable resistor configured to adjust division of the currents (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5) to maintain a  (See Joseph: Para. [0077] to [0078] (providing for a design which allows, "only a fraction of the main coil current to flow in the shielding coil. This could be done, for example, by employing two independent windings in the gradient coil, as illustrated in FIG. 12. Then the shielding coil is fed with the current from one of the gradient coil windings, thus reducing the current to the shielding coil by a factor of 2 ... [Furthermore, this] could be accomplished by inserting a compensating inductive and resistive component in series with that part of the gradient current that does not flow into the shielding coil. The purpose of that external component would be to provide to those windings in the gradient coil an inductive and resistive component that matches that of the shielding coil, so that proportional currents would at all times flow in the gradient and shielding coils")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 12. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 14, Joseph discloses a magnetic resonance imaging (MRI) system comprising: [[the]]a coil system for generating a magnetic field along at least one gradient axis (See Joseph: Para. [0004] (describing that, "Magnetic resonance imaging (MRI) systems are currently employed in forming images of the internal human anatomy. In such systems, a patient is placed in a magnetic field ... The magnetic field includes a main magnetic field and three additional fields with linear spatial gradients in the x, y, and z directions") and Para. [0014] (clarifying that the gradient, "coils 30 include an x-gradient coil 32, a y-gradient coil 34 and a z-gradient coil 36, disposed to create gradient fields orthogonal to each other. X and y gradient producing coils are preferably implemented by saddle shaped coil elements disposed about the main magnetic field axis and rotated ninety degrees from each other in orientation. As shown, the z-gradient coil 36 is implemented by a parallel loop gradient coil coaxial with the main magnetic field axis")) within a magnetic resonance imaging (MRI) apparatus (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings")) having an imaging region (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), 
the coil system comprising: a primary coil for generating the magnetic field in the MRI apparatus (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings"), Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"), and Para. [0070] (stating that the, "gradient coil set 270 comprises a multiple winding gradient coil 100 and a multiple winding shielding coil 200")), the primary coil positioned at a first distance from the imaging region and configured to be driven at a first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder)); 
a shield coil positioned at a second distance, that is larger than the first distance, from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)), the shield coil configured to be driven at a second current that is different in magnitude than the first current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")) … wherein the shield coil is adapted to reduce the magnetic field generated by the primary coil outside of the shield coil (See Joseph: Para. [0022] (clarifying that the, "cylindrical shielding coil of the present invention provides a canceling magnetic field gradient to cancel an error magnetic field gradient created within the imaging volume by eddy currents generated by a gradient coil in a volume outside of the gradient coil")) when the primary coil is driven at the first current and the shield coil is driven at the second current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")), and therefore substantially what is described by claim 14.
However, Joseph fails to disclose an amplifier [is] electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil, and a current splitter coupled between the amplifier and the coils, the current splitter configured to divide the current from the amplifier into the first current for the primary coil and into the second current for the shield coil.
Nevertheless, Kawamoto teaches an amplifier electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil … to divide the current from the amplifier into the first current for the primary coil and into the second current for the shield coil (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") and Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Figs. 8 (including the associated sections, Ref. Chars. 22, 24, 27, and 29) and 22-23 reproduced above (providing a current splitting node from wave generator 26 going to amplifier 27 and the wave generator 52 wherein the current gets split into two different nodes). Furthermore, Nelson teaches a current splitter coupled between the amplifier and the coils (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5).
 The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 14. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 15, Joseph in view of Kawamoto and Nelson teaches the MRI system of claim 14 (See above discussion), wherein there are three orthogonal gradient axes, the MRI system comprising three instances of the coil system (See Joseph: Para. [0004] (describing that, "Magnetic resonance imaging (MRI) systems are currently employed in forming images of the internal human anatomy. In such systems, a patient is placed in a magnetic field ... The magnetic field includes a main magnetic field and three additional fields with linear spatial gradients in the x, y, and z directions") and Para. [0014] (clarifying that the gradient, "coils 30 include an x-gradient coil 32, a y-gradient coil 34 and a z-gradient coil 36, disposed to create gradient fields orthogonal to each other. X and y gradient producing coils are preferably implemented by saddle shaped coil elements disposed about the main magnetic field axis and rotated ninety degrees from each other in orientation. As shown, the z-gradient coil 36 is implemented by a parallel loop gradient coil coaxial with the main magnetic field axis")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 15. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 16, Joseph discloses a method of operating a coil system with a primary coil and a shield coil (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings") and Para. [0070] (stating that the, "gradient coil set 270 comprises a multiple winding gradient coil 100 and a multiple winding shielding coil 200")) for generating a magnetic field (See Joseph: Para. [0004] (discussing that in, "[m]agnetic resonance imaging (MRI) systems … patient is placed in a magnetic field and is subjected to radio-frequency electromagnetic pulses")) in a magnetic resonance imaging (MRI) apparatus (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the MRI apparatus having an imaging region (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the method comprising: … driving the primary coil with [[a]] the first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100") and Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")) for generating the magnetic field in the MRI apparatus (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the primary coil being positioned at a first distance from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder)); and driving the shield coil with [[a]] the second current, the second current being different in magnitude from the first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200") and Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil")), the shield coil positioned at a second distance, that is larger than the first distance, from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)); wherein the shield coil is adapted to reduce the magnetic field generated by the primary coil outside the shield coil (See Joseph: Para. [0022] (clarifying that the, "cylindrical shielding coil of the present invention provides a canceling magnetic field gradient to cancel an error magnetic field gradient created within the imaging volume by eddy currents generated by a gradient coil in a volume outside of the gradient coil")) when the primary coil is driven at the first current and the shield coil is driven at the second current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")), and therefore substantially what is described by claim 16.
However, Joseph fails to disclose wherein a current is provided by an amplifier, the method comprising: dividing the current from the amplifier with a current splitter into a first current for the primary coil and into a second current for the shield coil.
Nevertheless, Kawamoto teaches wherein a current is provided by an amplifier, the method comprising: dividing the current from the amplifier … into a first current for the primary coil and into a second current for the shield coil (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") and Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Figs. 8 (including the associated sections, Ref. Chars. 22, 24, 27, and 29) and 22-23 reproduced above (providing a current splitting node from wave generator 26 going to amplifier 27 and the wave generator 52 wherein the current gets split into two different nodes)) and Nelson teaches wherein the method comprising: dividing the current from the amplifier with a current splitter into [the coils] (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 16. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 17, Joseph in view of Kawamoto and Nelson teaches the method of claim 16 (See above discussion) wherein the first current provided to the primary coil is greater than the second current provided to the shield coil (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
Regarding claim 19, Joseph in view of Kawamoto and Nelson teaches the method of claim [[18]] 16 (See above discussion) further comprising: adjusting the current splitter (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5) to maintain a  (See Joseph: Para. [0077] to [0078] (providing for a design which allows, "only a fraction of the main coil current to flow in the shielding coil. This could be done, for example, by employing two independent windings in the gradient coil, as illustrated in FIG. 12. Then the shielding coil is fed with the current from one of the gradient coil windings, thus reducing the current to the shielding coil by a factor of 2 ... [Furthermore, this] could be accomplished by inserting a compensating inductive and resistive component in series with that part of the gradient current that does not flow into the shielding coil. The purpose of that external component would be to provide to those windings in the gradient coil an inductive and resistive component that matches that of the shielding coil, so that proportional currents would at all times flow in the gradient and shielding coils")).
The teachings of Joseph, the teachings of Kawamoto, and the teachings of Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with the teachings of Kawamoto and the teachings of Nelson to provide for what is described in claim 19. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kawamoto and Nelson as applied to claim 4 above, and further in view of Tsuda (US 6,825,667 B1).
Regarding claim 5, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 4 (See above discussion), and therefore substantially what is described by claim 5.
However, Joseph in view of Kawamoto and Nelson fails to teach wherein the primary coil and the shield coil are .
Nevertheless, Tsuda teaches wherein the primary coil and the shield coil are (See Tsuda: Col. 4, Lines 54-56 (providing that the, "MRI apparatus includes a static magnetic field generating magnet 2 disposed to sandwich a space in which an object to be examined (e.g., a patient) is placed"); Fig. 7, Ref. Chars. 3, 5, and 15 (showing the planar orientation of the coils)).
The teachings of Joseph, the teachings of Kawamoto, the teachings of Nelson, and the teachings of Tsuda are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph, with the teachings of Kawamoto, the teachings of Nelson, and the teachings of Tsuda to provide for what is described in claim 5. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field." Also, because Tsuda Col. 2, Lines 55-57 clarifies that using what is taught by their disclosure, "it is possible to eliminate non-uniformity of the magnetic field due to temperature variations." 
Regarding claim 10, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 4 (See above discussion), and therefore substantially what is described by claim 10.
However, Joseph in view of Kawamoto and Nelson fails to teach wherein the primary coil and the shield coil collectively form a shielded shim coil.
Nevertheless, Tsuda teaches wherein the primary coil and the shield coil collectively form a shielded shim coil (See Tsuda: Col. 5, Lines 54-62 (stating that the, "magnetic field correcting system consists of … a shim power source 14 that changes its output current based on the output signal value of the thermometer 13, and a shim coil 15 that generates a correction magnetic field ( additional magnetic field) when the output current from the shim power source 14 is applied to the shim coil 15")).
 The teachings of Joseph, the teachings of Kawamoto, the teachings of Nelson, and the teachings of Tsuda are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph, with the teachings of Kawamoto, the teachings of Nelson, and the teachings of Tsuda to provide for what is described in claim 10. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field." Also, because Tsuda Col. 2, Lines 55-57 clarifies that using what is taught by their disclosure, "it is possible to eliminate non-uniformity of the magnetic field due to temperature variations." 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Kawamoto and Nelson as applied to claim 4 above, and further in view of Graciani (CN 106908746 A).
Regarding claim 8, Joseph in view of Kawamoto and Nelson teaches the coil system of claim 6 (See above discussion) … wherein the second radius is greater than the first radius (See Joseph: Para. [0083] (stating wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter")), and therefore substantially what is described by claim 8.
However, Joseph in view of Kawamoto and Nelson fails to teach wherein the first radius is in the range of .
Nevertheless, Tsuda teaches wherein the first radius is in the range of  (See Graciani: Pg. 4, Para. 4 (providing that, "[t]ypically, the diameter of the coil layer ... is about 44 cm"); Therefore, the radius of the coil layer is about 22 cm and thereby falls within the range of 15 cm to 30 cm), and the second radius is in the range of  (See Graciani: Pg. 4, Para. 4 (stating that, "[t]ypically ... the diameter of the shield coil layer ... about 74 cm"); Therefore, the radius of the shield coil layer is about 37 cm and thereby falls within the range of 20 cm to 50 cm).
The teachings of Joseph, the teachings of Kawamoto, the teachings of Nelson, and the teachings of Graciani are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph, with the teachings of Kawamoto, the teachings of Nelson, and the teachings of Graciani to provide for what is described in claim 8. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality." Furthermore, because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field." Also, because Graciani Page 2, Paragraph 3 provides that its disclosure addresses the issue of, "[weakening] the imaging field in maximum gradient strength."
Response to Amendment
The Amendment filed June 10, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed March 15, 2022. Applicant’s amendments have overcome each and every objection and 35 U.S.C. 112(b) rejection to the claims previously set forth in the Non-Final Office Action mailed March 15, 2022. However, as discussed above, Applicant’s amendments have necessitated a new objection and 35 U.S.C. 112(b) rejection to the claims as filed on June 10, 2022. The interpretation under 35 U.S.C. 112(f), as previously set forth in the Non-Final Office Action mailed March 15, 2022, has been withdrawn in light of the remarks provided by the Applicant on June 10, 2022. 
Applicant’s amendments to claims 1, 5, 8, 12, 14-16, and 19 have changed the scope of those claims and therefore the claims which depend from them, that is, claims 2-4, 6-7, 9-10, and 17, have all accordingly changed in scope as well. As necessitated by the amendments which changed the scope of claims 1-10, 12, 14-17, and 19, and as discussed in detail above, the Examiner has modified the prior art based rejection of these claims which were previously set forth in the Non-Final Office Action mailed March 15, 2022. Otherwise, Applicant's arguments filed on June 10, 2022 have been fully considered but they are not persuasive. 
The Applicant asserts on pages 11-13 of the Response:
Starting on page 23, the Office Action states that claim 11 is obvious over Joseph in view of Kawamoto and Nelson ... 

Applicant notes that both the cited portions and cited Figures of Kawamoto explicitly describe and illustrate that one driving amplifier 27 supplies the gradient field generation current signal to Y-axis gradient coil 22, and that a separate driving amplifier 29 supplies the drive signal to Y-axis auxiliary coil 24 (or two separate driving amplifiers 53, 54 supply drive signals to first and second Y-axis auxiliary coils 44, 45. Thus, it is evident that driving amplifier 27 is only electrically coupled to Y-axis gradient coil 22, and is not electrically coupled to Y-axis auxiliary coils 24, 44, or 45. The sequence controller 11 generates current signals that are to be supplied to Y-axis gradient coil 22 or one of Y-axis auxiliary coils 24, 44, or 45. 

In contrast, the present claimed amplifier is electrically coupled to both the primary coil and the shield coil, in order to provide current to both the primary coil and the shield coil. Kawamoto explicitly teaches away from such a configuration, since the amplifiers of Kawamoto cannot provide current to more than one coil. As such, Kawamoto does not teach or suggest, as presently claimed: 

an amplifier electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil,

[emphasis added]

	In response, the Examiner acknowledges that Kawamoto provides for one, “driving amplifier 27  … [and a separate] drive amplifier 29” (See Kawamoto: Col. 5, Lines 56-64). However, as drafted in currently amended claim 1, the limitation providing “an amplifier electrically coupled to the primary coil and the shield coil” can, under the principles of the broadest reasonable interpretation of the claims, be understood to include “an amplifier electrically coupled to the primary coil” and “an amplifier electrically coupled to the … shield coil” without being limited to a single amplifier. This is true because there has been no positive recitation of a single amplifier coupled to both the “primary coil and the shield coil.” Furthermore, this assertion overlooks that Nelson is also relied upon in the 35 U.S.C. § 103 rejection of claim 11 found on Page 26, Paragraph 3 of the Non-Final Office Action mailed March 15, 2022, in order to show “a current splitter coupled between the amplifier and the coils” (Emphasis Added) and this reference to Nelson provides for the use of a single amplifier electrically coupled to both coils, as asserted by the Applicant. Finally, without conceding to Applicant’s suggested interpretation, the use of the transitional phrase “comprising” in currently amended claim 1 indicates that the claim can be construed in an inclusive or open-ended manner such that it does not exclude additional, unrecited elements and therefore the inclusion of a plurality of amplifiers does not prevent Kawamoto from teaching each and every limitation for which it was cited in the Non-Final Office Action mailed March 15, 2022 or described in detail above (See MPEP Section 2111.03 (I)). For at least these reasons Applicant’s assertions are not considered persuasive.
The Applicant asserts on pages 13-14 of the Response:
Starting on page 26, the Office Action …

The Applicant notes that both the cited portions and cited Figure of Nelson explicitly describe and illustrate that the DC amplifier 49 is coupled to current controls 52A and 52B (each comprising a variable resistor or potentiometer) via a multipole switch S. … The described and illustrated circuit of Nelson is not capable of dividing the initial current into multiple currents, and thus, Nelson does not teach a current splitter, or a circuit which divides the initial current into multiple currents.

In contrast, the claimed current splitter is configured to divide or split the current from the amplifier into the first current for the primary coil and into the second current. In other words, the current splitter divides or splits the current from the amplifier into two different currents, both whose magnitudes are less than the current from the amplifier. Nelson explicitly teaches away from such a circuit with such functionality. In that regard, Nelson does not teach or suggest, as presently claimed…

In response, the Examiner acknowledges that Nelson provides for a, “DC amplifier 49 and a multipole switch S(1) … connected to … control circuit 52A and … current control 52B” (See Nelson: Col. 5, Line 75 to Col. 6, Line 7). However, as drafted in currently amended claim 1, the limitation providing “a current splitter coupled between the amplifier and the coils” can, under the principles of the broadest reasonable interpretation of the claims, be understood to include a multipole switch. This is true because the inclusion of a multipole switch does not preclude the circuit from nevertheless including a “current splitter.” Particularly given that, as asserted by the Applicant on page 8 of the Response, a “‘current splitter’ also means ‘current divider’, which is well understood in the field to be a parallel circuit in which the source or supply current divides into a number of parallel paths, producing output currents that are a fraction of its input current,” which Nelson Figure 5 clearly provides, since “control circuit 52A and … current control 52B” are arranged in parallel paths which produce output currents that are a fraction of their input current. Furthermore, as per Applicant’s asserted definition of a “current splitter” provided on page 8 of the Response there is no requirement that that “both [current paths] … be energized at the same time” as later suggested by the Applicant on page 14. 
Additionally, the interpretation asserted by the Applicant that only Nelson teaches, “a current splitter” misconstrues this portion of the 35 U.S.C. § 103 rejection of claim 11 found on Page 26, Paragraph 3 of the Non-Final Office Action mailed March 15, 2022. Rather, Nelson was relied upon to teach the configuration wherein “a current splitter [is] coupled between the amplifier and the coils” meaning that Nelson was relied upon teach the particular arrangement of those circuit elements and not relied upon to be the exclusive piece of prior art teaching those elements themselves.   
Finally, without conceding to Applicant’s suggested interpretation, the use of the transitional phrase “comprising” in currently amended claim 1 indicates that the claim can be construed in an inclusive or open-ended manner such that it does not exclude additional, unrecited elements and therefore the inclusion of a multipole switch does not prevent Nelson from teaching each and every limitation for which it was cited in the Non-Final Office Action mailed March 15, 2022 or described in detail above (See MPEP Section 2111.03 (I)). For at least these reasons Applicant’s assertions are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 



/Trenton D. Hatherill/Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793